Title: James Madison to John Tayloe Lomax, 30 January 1830
From: Madison, James
To: Lomax, John Tayloe


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                Jany 30. 1830
                            
                        
                        
                        I recd last evening your letter of the 25th. and sincerely regret both on acct. of the University
                            & the public the final determination which will separate you from the former. The regret will I am sure be equally
                            felt by my Colleagues. I hope it can be alleviated by the advantages ensuing to yourself.
                        On the subject of your continuance in the professorship, untill the end of the Session, with a dispensation
                            as proposed to hold the Spring terms of the Court I can only say for myself, that the arrangement appears preferable to
                            the alternative State of things, and that I presume it will be so viewed by the other Visitors. With best wishes for your
                            health & every other happiness
                        
                        
                            
                                J. M.
                            
                        
                    